Title: To James Madison from John and Samuel Welles, 30 November 1803 (Abstract)
From: Welles, John,Welles, Samuel
To: Madison, James


30 November 1803, Boston. Wrote on 24 Nov. enclosing papers relating to a debt due them from two merchant houses in Spain. “We have this day received, & hasten to inclose you, the paper we noted as deficient, Viz ‘a copy of the Edict of the Governor of Cadiz to all the Public-Notaries & Tribunals,’ as well as a copy of the Spanish Minr. Don Pedro Cervallas’ Reply to His Excelly Mr Pinckney the American Ministers Letter on this subject. We likewise inclose Mr Hughes’ letter covering the preceeding.” Will only observe regarding Cevallos’s letter “that upon the grant of the Moratoria to Torres it was from Balleras our agent wished payment, & here it was that the authority of the Govr of Cadiz interposed.” “The answer certainly appears evasive.… We request you to notice that these proceedings are declared by the Prime Minister to be in consideration of ‘especially what they suffered in the United States, where they were defrauded of the enormous sum $400.000, as is publicly known on that continent.’ We are unhappy to observe this, as it seems to imply a species of reprisal which would expose us unjustly to suffer for an injury sustained from others, as well as an indication of an unfavorable disposition in the Court arising from the influence of those interested against us.” Request that JM instruct Pinckney “(to whose Zeal & Abilities we feel ourselves much indebted) … to procure for us that justice to withold which so much influence is excited & for which (if ever done us) we shall be indebted to our own Government only.”
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 316, Spain, Treaty of 1819 [Article XI] [Spoliation], Disallowed Claims, vol. 38). 2 pp. Enclosures not found.


